Nichols, Justice.
On July 14, 1965, a decree was entered in a divorce action between Dorothy Mitchell Stroud and William R. Stroud which included alimony based upon an agreement between the parties. Thereafter in February 1970 the wife filed an affidavit seeking a judgment and fi. fa. for past due payments. On April 30, 1970, the husband filed a “Motion to Vacate and Set Aside Judgment and Execution (Fi. Fa.).” Pursuant to the prayers of such motion a hearing was held in which the trial court refused to declare unconstitutional the procedure whereby a wife may obtain an execution to collect past due alimony based solely on her affidavit without an evidentiary hearing. Held:
The procedure followed in the trial court is authorized by Code § 30-204. See also Lipton v. Lipton, 211 Ga. 442 (86 SE2d 299). No attack is made on the constitutionality of this Code section. Under repeated rulings of this court an attack upon the statute law of this State which fails to definitely state the statute attacked is insufficient to raise a constitutional question. See Adams v. Ray, 215 Ga. 656 (113 SE2d 100), and citations.
Argued September 17, 1970
Decided October 8, 1970.
Hester & Hester, Frank B. Hester, Richard M. Hester, for appellant.
Hugh H. Howell, Jr., for appellee.
The husband’s “motion” being insufficient to raise a question as to the constitutionality of the procedure authorized by Code § 30-204, and no other question being raised by the enumeration of error, the judgment of the trial court overruling such motion must be affirmed.

Judgment affirmed.


All the Justices concur.